      Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :    Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P.        :
LABONTE; MARILYN P. LABONTE, TRUSTEE       :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE        :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI,       :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF   :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
           Defendants.                     :     December 20, 2019
__________________________________________ :


    THE GOLDBERG TRUSTEE’S MEMORANDUM OF LAW IN OPPOSITION
            TO DEFENDANTS’ MOTION TO STAY DISCOVERY




                                    1
        Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 2 of 26



      The plaintiff, James Berman, Chapter 7 Trustee for the substantively

consolidated bankruptcy estates of the debtors, Michael S. Goldberg, LLC, d/b/a

Acquisitions Unlimited Group, and Michael S. Goldberg (the “Goldberg Trustee”),

by and through his undersigned counsel, respectfully submits his Memorandum

in Opposition to the Motion to Stay Discovery [Doc. No. 43] (the “Stay Motion”)

filed by defendants Scott LaBonte (“SAL”), Sally A. LaBonte (“Sally LaBonte”),

Marilyn P. LaBonte (Marilyn P. LaBonte”), Roland G. LaBonte (“Roland LaBonte”),

Joseph W. Sparveri, Jr., CPA (“J. Sparveri, CPA”), Lawrence J. Marks, Esq. (“L.

Marks, Esq.”), Juliano & Marks, LLC (“J&M”), Paul Bourdeau, Esq. (“P. Bourdeau,

Esq.”) and Robert A. Landino (“R. Landino” and collectively the “Defendants”). 1

                                      I.
                            PRELIMINARY STATEMENT

      The Stay Motion is Defendants’ latest delay tactic that is part of a pattern of

obstruction that began no later than 2010, when SAL and certain of the other

Defendants began serially fraudulently conveying SAL’s assets to obstruct the

Goldberg Trustee from collecting a debt that has since formed the basis of a

judgment exceeding $8 million (the “SAL Judgment”). Defendants have behaved

shamelessly at every opportunity. Judge Dabrowski sanctioned SAL for

spoliation of evidence, Judge Thompson found that the crime-fraud exception to

the attorney-client privilege applied to SAL’s communications with his attorneys,

and P. Bordeau Esq. has admitted to a business practice of deleting emails and

refused to confirm that he ceased that practice even after the Goldberg Trustee

1
 SAL, Sally LaBonte, Roland LaBonte, Marilyn LaBonte, and J. Sparveri, CPA, are each
named as defendants in their individual capacity and as trustee of one or more trusts.
Reference to any of SAL, Sally LaBonte, Roland LaBonte, Marilyn LaBonte, and J.
Sparveri, CPA includes all capacities in which they are named as defendants.

                                          2
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 3 of 26



sent his counsel a litigation hold letter directing him to do so. Staying discovery

under these circumstances would severely prejudice the Goldberg Trustee and

the victims of the Ponzi scheme perpetrated by Michael S. Goldberg (the

“Goldberg Victims”).

      The bankruptcy court has charged the Goldberg Trustee with the duty of

maximizing the Goldberg Victims’ recovery, who collectively have unpaid claims

in the amount of approximately $20 million against the Goldberg Estate.          In

furtherance of that duty, the Goldberg Trustee has alleged in detail Defendants’

pattern of racketeering that they perpetrated to obstruct and impede the Goldberg

Trustee from collecting the SAL Judgment. This pattern has lasted at least nine

years, is ongoing, and has cost the Goldberg Trustee millions of dollars in fees

and expenses alone. By contrast, Defendants have not articulated and cannot

articulate substantial arguments in favor of dismissal or that the Goldberg

Trustee’s arguments are unfounded in the law. Therefore, the Goldberg Trustee

respectfully requests that the Court deny the Stay Motion.

                                      II.
                                   ARGUMENT
      a. Legal Standard

      Defendants argue that “[t]o warrant the grant of a stay of discovery, the

dispositive motion must merely raise substantial issues with the [Goldberg]

Trustee’s case based on applicable law.” (Stay Motion, at 7, emphasis added).

Defendants are wrong. Indeed, “[t]he well-established law in [the Second]

[C]ircuit [is] that ‘[a] motion to dismiss does not automatically stay discovery,

except in cases covered by the Private Securities Litigation Reform Act.’” Scinto



                                        3
        Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 4 of 26



v. Ocean Link Co., Docket No. 3:17-cv-1528 (VLB), 2018 U.S. Dist. LEXIS 79771, at

*12 (D. Conn. May 11, 2018), quoting Hong Leong Fin. Ltd. (Singapore) v. Pinnacle

Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). As a result, "discovery should

not be routinely stayed simply on the basis that a motion to dismiss has been

filed.” Id. Indeed, a district court should exercise its discretion to stay discovery

“[o]nly upon a party's showing of good cause . . .” Id. See also, Hong Leong

Finance Ltd. (Sing.), 297 F.R.D. at 72 (“[a]n overly lenient standard for granting

motions to stay all discovery is likely to result in unnecessary discovery delay in

many cases”). Thus, a motion to stay discovery must “be supported by

‘substantial arguments for dismissal,’ … or—in what we view as an equivalent

formulation—that there has been ‘a strong showing that the plaintiff's claim is

unmeritorious.’” Id. (collecting cases, citations omitted). 2

      The party seeking the stay, in this case Defendants, bears the burden of

establishing good cause. Boost Oxygen, LLC v. Rocket Oxygen, Docket No. 3:16-

CV-01992 (VLB), 2017 U.S. Dist. LEXIS 224230, at *9 (D. Conn. Mar. 21, 2017).

District courts consider three factors to determine whether a movant has made

the required showing of good cause: “(1) whether a defendant has made a strong

showing that the plaintiff’s claim is unmeritorious, (2) the breadth of discovery

and the burden of responding to it, and (3) the risk of unfair prejudice to the party

opposing the stay.” (Hon. Vanessa L. Bryant, Standing Order: Notice Re: Motion

to Dismiss (quotations omitted, emphasis added).) A strong showing that a


2
  Against the backdrop of this well-established rule and this Court’s Standing Order
specially informing parties that discovery is NOT stayed unless and until this Court says
it is, Defendants have already unilaterally imposed a stay, refusing to provide initial
disclosures as required by Fed. R. Civ. P 26.

                                           4
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 5 of 26



plaintiff’s claims lack merit requires more than “[m]erely rais[ing] substantial

issues” with a pleading, which is all that Defendants contend they have done via

their Stay Motion. (Stay Motion, at 7.) Indeed, as set forth below, Defendants have

failed to meet their burden to demonstrate a “strong showing” that the Goldberg

Trustee’s claims are “unmeritorious,” and the Stay Motion should be denied.

              i. The Lost Debt Claim is Ripe

      Defendants contend that the Goldberg Trustee’s RICO claims, based on his

inability to collect on the SAL Judgment as a result of Defendants’ racketeering

activity, is not ripe because the Goldberg Trustee has other avenues available to

enforce the judgment and, therefore, the Trustee’s damages are not reasonably

ascertainable. See, e.g., D'Addario v. D'Addario, 901 F.3d 80, 95 (2d Cir. 2018),

cert. denied 139 S. Ct. 1331 (2019). Significantly, none of the cases that

Defendants cite in support of their ripeness argument involve a duly appointed

court officer who is charged with marshalling assets for the benefit of a group of

fraud victims, and who Defendants continually, materially, and substantially

obstructed from carrying out his official duties by organized and methodical

racketeering activity. In this context, the cases cited by Defendants are

unavailing.

      Furthermore, the Goldberg Trustee’s RICO claims are ripe because, as

detailed in the Compliant, his damages are reasonably ascertainable. (Complaint,

at ¶ 302). The Goldberg Trustee has commenced several fraudulent transfer

claims against certain Defendants, but those fraudulent transfer claims do not

present the opportunity for recovery, let alone the prospect for substantial



                                        5
           Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 6 of 26



recovery as Defendants falsely contend. (Compare, Complaint, at ¶¶ 283-301, with

Stay Motion, at 10 (arguing that the Complaint alleges that Defendants in the

fraudulent transfer claims “retain substantial assets”).) Moreover, Roland

LaBonte has testified that he would transfer the assets of DEIPM to a new entity if

the Trustee sought to attach DEIPM’s assets, (Complaint, at ¶ 267), and Marilyn

LaBonte has testified that she “would be willing” to do “anything” to help SAL

and his family, “which is [her] family too.” (Id., at ¶ 266). 3

         The Goldberg Trustee has been “successfully frustrated” in his efforts to

satisfy the SAL Judgment, 4 there is no “real possibility that the debt, and

therefore the injury, may be eliminated or significantly reduced,” 5 and the

outstanding       portion    of   the   SAL    Judgment      is     more   than   “reasonably

ascertainable. 6 Indeed, as of December 20, 2019, the SAL Judgment exceeded

$8.7 million and, as detailed in the Complaint, there is no real possibility that the

stayed fraudulent transfer actions will eliminate or even reduce this figure due to

Defendants’ conduct.

         It is inconsistent with this Circuit’s jurisprudence, and defies all notions of

fairness and justice, to require the Goldberg Trustee to engage in perpetual

fraudulent transfer litigation with no potential for recovery at the expense of the

3
  The Goldberg Trustee has every reason to believe that Roland LaBonte would transfer
the assets of DEIPM if the Goldberg Trustee sought to attach them inasmuch as it was
the prejudgment remedy application against Devcon that caused certain Defendants to
transfer Devcon’s assets to DEIPM knowing that the purpose of the transfer was to
obstruct the Goldberg Trustee.

Stochastic Decisions, Inc. v. DiDomenico, 995 F.2d 1158, 1166 (2d Cir. 1993).
4


5
    Lanza v. Merrill Lynch & Co., 154 F.3d 56, 59 (2d Cir. 1998).
6
    D'Addario, 901 F.3d at 95.

                                                6
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 7 of 26



Goldberg Victims before the Goldberg Trustee can hold Defendants accountable

for their racketeering activity that rendered SAL judgment proof and the SAL

Judgment uncollectable. Indeed, as the Supreme Court stated, “the RICO statute

provides that its terms are to be liberally construed to effectuate its remedial

purposes.” Boyle v. United States, 556 U.S. 938, 944 (2009) (internal quotation

omitted). Under the circumstances alleged in the Complaint, the remedial purpose

of RICO mandates that the Goldberg Trustee pursue his RICO claims now.

      Lastly, to the extent the lost debt claims could be deemed unripe, it is only

because Defendants have synthetically generated the need for perpetual litigation

by serially transferring and concealing SAL’s assets for nearly a decade to

obstruct and impede the Goldberg Trustee. The Court should not require or

expect the Goldberg Trustee to exhaust the estate’s resources by prosecuting

fraudulent transfer claims against ever more removed transferees in hopes of

obtaining some nominal recovery before holding Defendants accountable for the

harm caused by their racketeering activity. The Goldberg Trustee’s RICO claims

are ripe and the Stay Motion should be denied.

            ii. The Lost Debt Claim is Not Barred by the Statute of Limitations

      Defendants argue that if the Goldberg Trustee’s RICO claims are ripe then

they are barred by RICO’s four-year statute of limitations because the Goldberg

Trustee knew of the SALDT transfers by 2011. Defendants’ argument is

nonsensical, and assumes that the Goldberg Trustee’s RICO claims—which are

predicated upon the Goldberg Trustee’s inability to recover on the SAL

Judgment—accrued before the SAL Judgment became enforceable on October



                                        7
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 8 of 26



27, 2017 (thirty days after Judge Thompson issued it on September 27, 2017).

(See Fed. R. Civ. P. 62(a) (“AUTOMATIC STAY. Except as provided in Rule 62(c) and

(d), execution on a judgment and proceedings to enforce it are stayed for 30 days

after its entry, unless the court orders otherwise.”). The Goldberg Trustee

commenced this action on September 27, 2019, less than two years after the SAL

Judgment became enforceable, and well within the four-year statute of limitations

under RICO. Thus, the Stay Motion should be denied.

            iii. The Collection Expenses Claim is Not Time Barred

      Defendants also argue that the Goldberg Trustee’s claim to recover as

RICO trebled damages the costs and attorney’s fees (jointly, “Collection

Expenses”) incurred by the Debtor’s estate as a result of Defendants’

racketeering activity is largely time barred. (Stay Motion, at 13). In doing so,

Defendants implicitly concede that even if their statute of limitations argument

prevailed, which it cannot, the Goldberg Trustee would still have a timely claim to

recover certain Collection Expenses that are not subject to dismissal on ripeness

grounds. See D'Addario, 901 F.3d at 96 (“a plaintiff may recover legal fees,

including expenses incurred in one or more attempts to combat a defendant's

RICO violations through the legal system, as damages in a civil RICO action”);

Ntc. Re: Mtn to Dismiss (relevant factors in weighing whether to stay discovery

“include… whether dismissal will resolve the case”).

      Moreover, Defendants are wrong as a matter of law that a portion of the

Collection Expenses are time barred. Defendants erroneously assert that the

statute of limitations began to run on each date that the Goldberg Trustee’s



                                        8
        Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 9 of 26



professionals expended time. (Stay Motion, at 13). However, the statute of

limitations on the Goldberg Trustee’s claim for Collection Expenses did not begin

to run until the Goldberg Trustee “became obligated to pay th[e] expense[s].”

Bankers Trust Co. v. Rhoades, 859 F.2d 1096, 1105 (2d Cir. 1988). Thus, any

Collection Expenses that the Goldberg Trustee became obligated to pay within

four years of September 27, 2019 – the date the Complaint was filed – are not

barred by the statute of limitations.

      The Goldberg Trustee is a court appointed chapter 7 trustee. As a result,

the bankruptcy court must review and approve his professional’s fees and

expenses before the Goldberg Trustee is permitted (much less obligated) to pay

them. See 11 U.S.C. §§ 330, 331. On October 21, 2015, the Goldberg Trustee

submitted his Interim Fee Application of Zeisler & Zeisler, P.C., Counsel to James

Berman, the Chapter 7 Trustee, Seeking Compensation and Reimbursement of

Disbursements for the Period January 1, 2014 Through August 31, 2015 [Doc. No.

1382] (the “October 2015 Fee Application”) in In re Michael S. Goldberg, LLC, et

al., Case No. 09-23370. The Court (Shiff, J.) granted the October 2015 Fee

Application on November 12, 2015, at which point the Goldberg Trustee became

obligated to pay to Zeisler & Zeisler, P.C. the fees and expenses related to time

expended between January 1, 2014, and August 31, 2015. See In re Michael S.

Goldberg, LLC, et al., Case No. 09-23370, Doc. No. 1395. Thus, the Trustee’s claim

for the recovery of Collection Expenses from January 1, 2014 through the

Complaint’s filing is timely. See Bankers Trust Co., 859 F.2d at 1105.

      Finally, assuming, arguendo, that any of the Collection Expenses are



                                         9
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 10 of 26



untimely, that result would not limit the scope of permissible discovery in this

action concerning the Defendants’ predicate acts and underlying RICO violations.

The Collection Expenses are part of the Goldberg Trustee’s damages.

Regardless of whether recoverable Collection Expenses began to accrue in 2014

or 2015, the Goldberg Trustee must also prove the Defendants’ pattern of

racketeering that began no later than the RICO Meeting in June of 2010, at which

P. Bourdeau, Esq. took notes about, inter alia, the participants agreement to

transfer SAL’s assets beyond the Goldberg Trustee’s reach. The date on which

the Goldberg Trustee incurred Collection Expenses is irrelevant to the scope of

discovery concerning Defendants’ RICO violations.       Therefore, the Court should

deny the Stay Motion.

            iv. The Goldberg Trustee States a Cognizable RICO Claim

               a. The Goldberg Trustee Sufficiently           Alleges   Defendants’
                  Commission of Predicate Acts

      The Complaint alleges numerous violations of federal law, all of which

constitute RICO predicate acts as enumerated in 18 U.S.C. § 1961(1). (See

Complaint, ¶¶ 311-399). Defendants attempt to distract attention from the

seriousness of their respective conduct by characterizing the Goldberg Trustee’s

allegations as, “at most, a series of voidable fraudulent conveyances.” The

Complaint alleges substantially more than a series of fraudulent conveyances;

Defendants efforts to recast the allegations in a more favorable light does not

make their conduct less outrageous, less criminal, or less violative of RICO, and

certainly does not provide a basis to stay discovery.

                   A.    18 U.S.C. § 152


                                        10
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 11 of 26



      “Section 152(7) makes it a crime for a person to transfer or conceal

knowingly and fraudulently either (1) his property; (2) the property of another

person; or (3) the property of a corporation” with intent to defeat the provisions

of title 11. United States v. Sabbeth, 262 F.3d 207, 212-13 (2d Cir. 2001). “[T]o

make out a violation of [Section] 152(7) … plaintiffs must allege specific facts

demonstrating that [defendant] made the transfer in contemplation of bankruptcy

or otherwise with an intent to defraud a United State bankruptcy court or defeat

the bankruptcy laws.” First Capital Asset Mgmt. v. Brickellbush, Inc., 219 F. Sup.

2d 576, 582 (S.D.N.Y. 2002).

      Defendants do not meaningfully challenge the fact that the transfers

alleged in the Complaint were made for the purpose of obstructing the Goldberg

Trustee. (See Stay Motion, at 17). Instead, Defendants claim that “[a]pplying

Section 152(7) to the transfer of assets by a transferor who is not a debtor, an

insider or agent of a debtor, or even contemplating bankruptcy, merely because

the creditor happens to be a trustee in bankruptcy, would constitute an

unprecedented expansion of the scope of” Section 152(7). (Stay Motion, at 18).

Defendants are wrong and Section 152(7) applies to precisely the circumstances

now before this Court.

      Before the year 1926, what is now Section 152 criminalized certain

enumerated acts only if committed by the debtor.       However, when congress

passed section 152, it changed the language referring to “a bankrupt ‘while a

bankrupt’” to “a person” to make clear that the statute is not limited in scope to

debtors or those contemplating bankruptcy. United States v. Joyner, 23 F.2d 884



                                       11
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 12 of 26



(W.D. La. 1927). Indeed, courts have recognized that Section 152 “attempts to

cover all the possible methods by which a bankrupt or any other person may

attempt to defeat the Bankruptcy Act through an effort to keep assets from being

equitably distributed among creditors." Stegeman v. U.S., 425 F.2d 984, 986 (9th

Cir. 1970), quoting 2 Collier on Bankruptcy 1151 (14th ed. 1968) (emphasis in

original); see also U.S. v. Johns, 686 F.3d 438 (7th Cir. 2012). Thus, the law does

not support Defendants’ claim that Section 152 does not apply to non-debtors.

      Pursuant to 11 U.S.C. § 704(a)(1), the Goldberg Trustee is charged with

“collect[ing] and reduc[ing] to money the property of the estate for which such

trustee serves.” Such property includes the claims against SAL. Defendants

intended to defeat the provisions of Title 11 including, inter alia, Section 704(a)(1),

by transferring and knowingly and fraudulently concealing SAL’s assets, as

alleged in the Complaint. Thus, Defendants violated and conspired to violate 18

U.S.C. § 152.

                    B.    18 U.S.C. § 1503

      18 U.S.C. § 1503 provides, in relevant part:

             Whoever corruptly… endeavors to… impede any …
             officer in or of any court of the United States… in the
             discharge of his duty… or corruptly… obstructs, or
             impedes, or endeavors to influence, obstruct, or impede,
             the due administration of justice, shall be punished….

A private bankruptcy trustee, such as the Goldberg Trustee, is an “officer of the

court” for purposes of Section 1503. U.S. v. Crispo, 306 F.3d 71, 81 (2d Cir. 2002)

(“a trustee in bankruptcy is also a conventional court officer protected by the

court-officer prong of § 1503”).



                                          12
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 13 of 26



      The Complaint clearly alleges that Defendants “corruptly… endeavor[ed]

to… impede” the Goldberg Trustee “in the discharge of his duty,” including

among other duties “collect[ing] and reduc[ing] to money the property of the

estate for which such trustee serves” pursuant to 11 U.S.C. § 704(a)(1).

Defendants have pointed to no case demonstrating that impeding the Goldberg

Trustee in the manner detailed in the Complaint is not a violation of Section 1503.

On the contrary, the court in In re Grand Jury Subpoena Duces Tecum, 731 F.2d

1032, 1040 (2d Cir. 1984), quoted by Defendants, stated that Section 1503

“appears to be directed toward attempts to deflect jurors, witnesses, or judicial

officials from the proper performance of their duties….” (Emphasis added.)

      Likewise, the Complaint clearly alleges that Defendants “corruptly…

obstruct[ed], or impede[d], or endeavor[ed] to… obstruct or impede, the due

administration of justice…” under Section 1503. Such a violation requires a

demonstration:

            1) that there is a pending judicial or grand jury
            proceeding constituting the administration of justice, (2)
            that the defendant knew or had notice of the proceeding,
            and (3) that the defendant acted with the wrongful intent
            or improper purpose to influence the judicial or grand
            jury proceeding, whether or not the defendant is
            successful in doing so -- that is, ‘that the defendant
            corruptly intended to impede the administration of that
            judicial proceeding.’

U.S. v. Quattrone, 441 F.3d 153, 170 (2d Cir. 2006) (citations and quotations

omitted). The Goldberg Trustee alleges that there was a pending judicial

proceeding (the Goldberg bankruptcy, among others), Defendants knew of the

proceeding, and Defendants acted with wrongful intent and/or improper purpose



                                        13
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 14 of 26



to influence the proceeding. Specifically, as a result of the egregious conduct

meticulously detailed in the Complaint, Defendants needlessly prolonged the

Goldberg bankruptcy, which caused the Goldberg Trustee, the Court and

ultimately the Goldberg Victims to incur significant and otherwise unnecessary

costs as a direct result. See generally Nye v. U.S., 137 F.2d 73, 75 (4th Cir. 1943)

(affirming conviction of individual under the predecessor to Section 1503 whose

conduct caused a “delay in the trial of the action and great expense in connection

therewith”); United States v. Neal, 951 F.2d 630, 632 (5th Cir. 1992) (affirming

conviction under Section 1503 actions that “interrupted and delayed the criminal

appeal”).

                   C.    18 U.S.C. § 1512

      18 U.S.C. § 1512(c)(2) provides that “[w]hoever corruptly… otherwise

obstructs, influences, or impedes any official proceeding, or attempts to do so…”

has committed a crime. Section 1503 and Section 1512 contain similar elements,

see generally U.S. v. Friske, 640 F.3d 1288, 1291 n.3 (11th Cir. 2011) (“the

elements of § 1503 are analogous to the elements of § 1512(c)(2)”). To the extent

there are differences between the two statutes, those differences are immaterial

to the analysis of the Goldberg Trustee’s claims.

      The Complaint sufficiently alleges that Defendants obstructed or impeded

an official proceeding – the Goldberg bankruptcy – through the acts alleged in the

Complaint, which prolonged the Goldberg bankruptcy and imposed unnecessary

cost and expense on the Court, the Goldberg estate, and the Goldberg Victims.

Thus, the Goldberg Trustee has adequately alleged violations of Section 1512.



                                        14
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 15 of 26



                   D.     18 U.S.C. §§ 1341 and 1343 7

      “A complaint alleging mail [Section 1341] and wire [Section 1343] fraud

must show (1) the existence of a scheme to defraud, (2) defendant's knowing or

intentional participation in the scheme, and (3) the use of interstate mails or

transmission facilities in furtherance of the scheme.” S.Q.K.F.C., Inc. v. Bell

Atlantic TriCon Leasing Corp., 84 F.3d 629, 633 (2d Cir. 1996). Defendants appear

to quibble with the timing of the mail and wire fraud allegations vis-à-vis the entry

of the SAL Judgment. The fact that Defendants committed certain acts prior to

the entry of the SAL Judgment, but in furtherance of the Enterprise to Obstruct

the Goldberg Trustee, does not make those acts any less violative of federal law.

Indeed, “fraud at common law included a scheme to deprive a victim of his

entitlement to money. For instance, a debtor who concealed his assets when

settling debts with his creditors thereby committed common-law fraud.”

Pasquantino v. U.S., 544 U.S. 349, 356 (2005); Odyssey Re (London) Ltd. v.

Stirling Cooke Brown Holdings Ltd., 85 F. Sup. 2d 282, 300 (S.D.N.Y. 2000) (“mail

and wire fraud statutes are broader than common law fraud”); see also U.S. v.

Van Doren, 800 F.3d 998, 1002 (8th Cir. 2015) (citing Pasquantino and noting that

“wire fraud under § 1343 can be established by a fraudulent scheme involving

concealment”).

      Moreover, and significantly, courts have held that “concealing money from

creditors” even before a judgment enters “can support a conviction for mail

fraud” as well as wire fraud “when it is part of a scheme to defraud” Gutierrez v.

7
  The Stay Motion, at pages 20-21, seemingly challenges the Goldberg Trustee’s wire
fraud claims (under Section 1343) and mail fraud claims (under Section 1341) on the
same basis. As such, the Goldberg Trustee jointly addresses these statutory sections.

                                         15
        Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 16 of 26



Givens, 989 F. Sup. 1033, 1040 (S.D. Cal. 1997). Likewise, “transfer[s] [of] cash

and assets… to execute portions of [Defendants’] fraudulent scheme to prevent

[p]laintiff from enforcing his judgment” are RICO predicate acts under 18 U.S.C.

§§ 1343 and 1341. Stein v. New York Stair Cushion Co., Docket No. 04-CV-4741

(DRH)(ETB), 2006 U.S. Dist. LEXIS 8410, at *16 (E.D.N.Y. Feb. 10, 2006); see also

U.S. v. Feldman, 853 F.2d 648, 654-55 (9th Cir. 1988) (affirming conviction for mail

fraud under Section 1341 when defendant concealed certain funds from his

creditors with the assistance of interstate mailing).

                     E.      18 U.S.C. §§ 1956 and 1957

       Defendants argue that they have a meritorious argument for dismissal of

the Goldberg Trustee’s predicate of money laundering pursuant to 18 U.S.C. §§

1956 and 1957 because “the [Goldberg] Trustee has failed to allege that the 2010

asset transfers [from SAL and the SAL Rev. Trust to the SALDT] were criminal,

[and thus] there is no basis to find that subsequent transactions involving the

property transferred in 2010 constituted money laundering.” (Stay Motion, at 23).

Even if none of the funds or other assets transferred to the SALDT in 2010 are

traceable to SAL’s investments in the Goldberg Ponzi scheme, whether

individually or as a feeder, the subsequent transfer of funds and other assets

does constitute money laundering under 18 U.S.C. §§ 1956 and 1957.

       18 U.S.C. § 1956(a)(1) provides in relevant part:

              Whoever, knowing that the property involved in a
              financial transaction8 represents the proceeds of some

8
  The term “financial transaction” is defined in Section 1956(c)(4) as: “a transaction
which in any way or degree affects interstate or foreign commerce (i) involving the
movement of funds by wire or other means or (ii) involving one or more monetary
instruments, or (iii) involving the transfer of title to any real property, vehicle, vessel, or

                                              16
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 17 of 26



              form of unlawful activity, conducts or attempts to
              conduct such a financial transaction which in fact
              involves the proceeds of specified unlawful activity 9--
              (A) (i) with the intent to promote the carrying on of
              specified unlawful activity; or …
              (B) knowing that the transaction is designed in whole or
              in part (i) to conceal or disguise the nature, the location,
              the source, the ownership, or the control of the
              proceeds of specified unlawful activity; …

The term “proceeds” means any property derived from or obtained or retained,

directly or indirectly, through some form of unlawful activity, including the gross

receipts of such activity.” 18 U.S.C. § 1956(c)(9).

       The   Complaint     alleges    that   Defendants     (1)   engaged    in   financial

transactions as that term is defined in Section 1956(c)(4); (2) knew that the

property being transferred as part of those financial transactions was the

proceeds of specified unlawful activity as that term is defined in Section

1956(c)(7) (in that it was property “retained, directly or indirectly through” the

commission of 18 U.S.C. §§ 152, 1341, 1343, 1503, and/or 1512); (3) “with the

intent to promote the carrying on” of such specified unlawful activity; and/or (4)

“knowing that the transaction was designed in whole or in part (i) to conceal or

disguise the nature, the location, the source, the ownership, or the control of the

proceeds of specified unlawful activity.” Thus, Defendants violated, or conspired

to violate, 18 U.S.C. § 1956, and for the same reason also violated 18 U.S.C. §




aircraft, or (B) a transaction involving the use of a financial institution which is engaged
in, or the activities of which affect, interstate or foreign commerce in any way or degree.”
9
 The term “specified unlawful activity” is defined in Section 1956(c)(7) and includes a
wide array of conduct, such as any activity that can be a RICO predicate act under 18
USC § 1961(1), such as violations of 18 U.S.C. §§ 152, 1341, 1343, 1503, and 1512.

                                             17
          Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 18 of 26



1957(a). 10

                        F.     The Goldberg Trustee Sufficiently Alleges an Enterprise

         Defendants argue that the Goldberg Trustee has failed to adequately allege

a RICO enterprise. In fact, it is Defendants who have failed to adequately appraise

this Court of the most recent and controlling United States Supreme Court

authority on the issue of what constitutes a RICO association-in-fact enterprise:

Boyle v. U.S., 556 U.S. 938 (2009). Indeed, every single decision cited by

Defendants in support of their argument concerning the enterprise alleged in the

Complaint pre-dates Boyle, despite the fact that Defendants are fully aware of

Boyle inasmuch as they cite it in the December 13, 2019, Joint Memorandum of

Law in Support of Defendants’ Motion to Dismiss the Complaint. The fact that

Defendants rely exclusively on pre-Boyle decisions to argue that the Goldberg

Trustee has not alleged an association-in-fact enterprise shows (i) Defendants’

desperation to evade the Goldberg Trustee’s investigation of his claims through

discovery, and (2) the absence of any legitimate basis to stay discovery.

         The Complaint alleges an association-in-fact enterprise comprised of SAL,

Roland LaBonte, Sally LaBonte, and J. Sparveri, CPA. Under Boyle, “an


10
     18 U.S.C. § 1957(a) provides in pertinent part:
                 Whoever, in any of the circumstances set forth in subsection
                 (d), knowingly engages or attempts to engage in a monetary
                 transaction in criminally derived property that is of a value
                 greater than $ 10,000 and is derived from specified unlawful
                 activity, shall be punished…
 The term “criminally derived property means any property constituting, or derived
 from, proceeds obtained from a criminal offense,” such as 18 U.S.C. §§ 152, 1341,
 1343, 1503, and/or 1512. 18 U.S.C. § 1957(f)(1). The term “proceeds” has the same
 definition as that used in Section 1956. 18 U.S.C. § 1957(f)(3).



                                               18
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 19 of 26



association-in-fact enterprise must have at least three structural features: a

purpose, relationships among those associated with the enterprise, and longevity

sufficient to permit these associates to pursue the enterprise's purpose.” Boyle,

556 U.S. at 946. As alleged in the Complaint, the purpose of the Enterprise to

Obstruct the Goldberg Trustee is to impede and obstruct the Goldberg Trustee’s

efforts to secure and satisfy the SAL Judgment. Likewise, the Complaint alleges

numerous relationships among those associated with the enterprise, from familial

to business to professional, who all shared a common interest in achieving the

enterprise’s purpose. Finally, the Enterprise to Obstruct the Goldberg Trustee

began in 2010 at the RICO Meeting and continues to this day, which is more than

sufficient time to permit the members of the enterprise and their conspirators to

pursue the enterprise’s purpose.

      With respect to racketeering activity in which an enterprise engages, Boyle

made clear that “the evidence used to prove the pattern of racketeering activity

and the evidence establishing an enterprise may in particular cases coalesce."

Boyle, 556 U.S. at 947 (quotations omitted). While an enterprise “is a separate

element that must be established as part of the RICO offense… it does not need

to be ascertainably distinct from the pattern of racketeering activity.” Allstate Ins.

Co. v. Etienne, Docket No. 09-CV-3582 (SLT)(RLM), 2010 U.S. Dist. LEXIS 113995,

at *22 (E.D.N.Y. Oct. 22, 2010) (rejecting an argument identical to that made by

Defendants). Indeed, an “enterprise may be formed ‘solely for the purpose of

carrying out a pattern of racketeering acts,’ so long as it embodies the requisite

structure to make it an enterprise.” Hemmerdinger Corp. v. Ruocco, 976 F. Sup.



                                         19
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 20 of 26



2d 401, 414 (E.D.N.Y. 2013) (quoting Boyle). Thus, the Complaint more than

adequately alleges an association-in-fact enterprise.

                    G.     The Goldberg Trustee Sufficiently Alleges Continuity

      The Defendants have not raised a “substantial argument[] for dismissal”

with respect to the Goldberg Trustee’s assertion of closed-ended continuity. 11

Hong Leong Finance Ltd. (Sing.), 297 F.R.D. at 72.

      "To satisfy closed-ended continuity, the plaintiff must prove a series of

related predicates extending over a substantial period of time. Although

[relatedness] factors such as the number and variety of predicate acts and the

number of participants may be germane to this showing, closed-ended continuity

is primarily a temporal concept.” Spool v. World Child Intern’l Adoption Agency,

520 F.3d 178, 184 (2d Cir. 2008). Generally, courts in this Circuit require “that the

crimes extend over at least two years” to satisfy the closed-ended continuity

requirement. Reich v. Lopez, 858 F.3d 55, 60 (2d Cir. 2017).

      With respect to the primary, temporal inquiry relative to the closed-ended

continuity analysis, the Goldberg Trustee alleges predicate acts that span well

over two years. Indeed, from the inception of the Enterprise to Obstruct the

Goldberg Trustee in June of 2010 to the most recent series of alleged predicate

acts related to the DEIPM refinance transactions culminating in January of 2016,

the Complaint succinctly alleges that Defendants engaged in multiple predicate

acts in furtherance of the Enterprise to Obstruct the Goldberg Trustee over

approximately six years. Thus, the Complaint adequately alleges the primary

11
  The Goldberg Trustee does not concede that open ended continuity does not exist in
this matter. However, in the context of the Stay Motion, it is needlessly duplicative to
address both open and closed-ended continuity.

                                          20
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 21 of 26



temporal component of closed-ended continuity.

      Beyond this temporal concept, “other factors such as the number and

variety of predicate acts, the number of both participants and victims, and the

presence of separate schemes are also relevant in determining whether closed-

ended continuity exists.” DeFalco v. Bernas, 244 F.3d 286, 321 (2d Cir. 2001).

These additional factors all demonstrate that closed-ended continuity exists.

First, the Goldberg Trustee alleges violations of seven discrete criminal statutes

that Defendants violated in many ways – from transferring assets to the SALDT to

liquidating certain assets held by the SALDT to transferring and transforming

Devcon into DEIPM – over the course of approximately six years. Second,

Defendants’ racketeering activity has harmed not only the Goldberg Trustee but

also the hundreds of victim/creditors of the Goldberg Ponzi scheme (in the form

of smaller distributions to satisfy their restitution and bankruptcy claims).

      Likewise, the Complaint alleges that seventeen separate Defendants

committed predicate acts in furtherance of the Enterprise to Obstruct the

Goldberg Trustee. Finally, while the Enterprise to Obstruct the Goldberg Trustee

had one overarching purpose (impeding the Goldberg Trustee’s efforts to protect

and collect the SAL Judgment), Defendants sought to achieve this purpose

through a series of smaller schemes (such as the transfer of assets to the SALDT,

the sale of certain assets to R. Landino, the shuttering of Devcon and the creation

of DEIPM, and DEIPM’s efforts in refinancing debt to strip equity from certain

property and distribute those proceeds to SAL and the LaBonte family, who

quickly dissipated them), as alleged in the Complaint. (Complaint, ¶¶ 57-310).



                                         21
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 22 of 26



Thus, the Trustee has sufficiently alleged closed-ended continuity.

      v.     The Breadth and Burden of Discovery does not Mandate a Stay

      Defendants claim that the Goldberg Trustee’s “discovery requests

undoubtedly will be expansive given the scope of the allegations in the

Complaint.” (Stay Motion, at 29). At the same time, and in effort to have it both

ways, Defendants argue that the Goldberg Trustee will not be prejudiced by a

stay of discovery because he has already obtained substantial discovery via

previously filed actions. The Goldberg Trustee has obtained discovery in other

actions, and in an effort to ensure that discovery in this action is not duplicative

of discovery previously obtained, he advocated for the inclusion of certain

provisions in the parties’ Rule 26(f) report to permit the use of discovery obtained

from prior actions in this action. In addition, and as set forth in the 26(f) report,

the parties agreed that the standard twenty-five (25) interrogatories per party is

sufficient and the Goldberg Trustee estimated that he will require a total of 15 fact

witness depositions as compared to the 20 fact witness depositions that

Defendants intend to seek. (26(f) Report, at 21.)

      Discovery in this matter is unlikely to be any more burdensome than a

typical case and, given the prior discovery conducted between the Goldberg

Trustee and certain Defendants, may in fact be less onerous. Moreover, the

Trustee will need to respond to discovery from multiple parties, whereas

Defendants will only need to respond to discovery from the Trustee. Thus, the

discovery burdens will likely be much greater on the Trustee than they are on

Defendants. The Trustee is prepared to proceed with discovery and adamantly



                                         22
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 23 of 26



opposes a stay.

      vi. There is a Severe Risk of Unfair Prejudice to the Goldberg Trustee

      There is a severe risk of unfair prejudice to the Goldberg Trustee if

discovery is stayed. Some Defendants have a well-established track record of

destroying documents. Indeed, Judge Dabrowski sanctioned SAL for such

conduct in 2015. (Complaint, ¶¶ 54-56).

      Similarly, P. Bourdeau, Esq. testified that he regularly deletes his emails

and relies on an assistant to print out and save copies of the same. P. Bourdeau,

Esq. admitted during a deposition that his business practice of printing and

deleting email is not perfect and there could be emails that are not printed before

he deletes them. To ensure that all relevant and responsive documents were

retained, in April 2019, counsel for the Goldberg Trustee sent a letter to P.

Bourdeau, Esq.’s counsel asking for confirmation that P. Bourdeau, Esq. had

ceased his business practice of deleting emails and that all electronic data was

being preserved. The Goldberg Trustee did not receive a response to his letter,

further underscoring the risk of unfair prejudice from a stay of discovery.

      In addition, Defendants’ racketeering activities began over nine years ago.

It is axiomatic that, as time passes, memories fade and the likelihood that

documents will be genuinely lost increases.

      Lastly, Defendants falsely contend that the “the [Goldberg] Trustee…

continues to have the ability to seek information and move for discovery in the

pending fraudulent conveyance actions.” (Stay Motion, at 31.) First, the Goldberg

Trustee cannot obtain discovery in the fraudulent transfer actions because the



                                          23
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 24 of 26



bankruptcy and district courts stayed two and a stay in the third, James Berman,

Trustee v. Robert A. Landino, et. al., Adv. Pro. No. 16-02042(JAM), is presently

being litigated. Second, any discovery that the Trustee could obtain in those

actions would be limited to the allegations therein, not the broader RICO

allegations in this action involving far more heinous conduct than the allegations

in the fraudulent transfer actions. Indeed, if Defendants honestly believed that

discovery in the fraudulent transfer action was available and adequate to cover

the issues in this action, they would not have wasted the Court’s, the Goldberg

Trustee’s and their own time and money seeking a stay of discovery in this

action, because that stay would be substantively meaningless.             For these

reasons, the Goldberg Trustee is entitled to take discovery in this action

regarding the allegations of the Complaint.

      vii.   Conclusion

      For all of the foregoing reasons, the Goldberg Trustee respectfully

requests that the Court deny Defendants’ Motion to Stay Discovery and grant

Plaintiff such other and further relief that this Court deems just and proper.




                                         24
Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 25 of 26




                          JAMES BERMAN, CHAPTER 7 TRUSTEE
                          FOR THE SUBSTANTIVELY CONSOLIDATED
                          ESTATE OF MICHAEL S. GOLDBERG, LLC
                          AND MICHAEL S. GOLDBERG

                          By: /s/ Christopher H. Blau ___________
                          Aaron A. Romney (ct28144)
                          James M. Moriarty (ct21876)
                          Christopher H. Blau (ct30120)
                          ZEISLER & ZEISLER, P.C.
                          10 Middle Street, 15th Floor
                          Bridgeport, Connecticut 06604
                          Tele: (203) 368-4234
                          Fax: (203) 367-9678
                          Email: aromney@zeislaw.com
                          jmoriarty@zeislaw.com
                          cblau@zeislaw.com




                              25
       Case 3:19-cv-01533-VLB Document 61 Filed 12/20/19 Page 26 of 26



                             CERTIFICATE OF SERVICE


      I hereby certify that on December 20, 2019, a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the

court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                               /s/ Christopher H. Blau ___________
                                               Christopher H. Blau (ct30120)




                                          26
